Order entered March 5, 2013




                                                In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-12-00997-CV

           NOYE DVONYOTTO AND KIMBERLY DVONOYOTTO, Appellants

                                                  V.

        WELLS FARGO BANK, NATIONAL ASSOCIATION AS TRUSTEE FOR
            SECURITIZED ASSET BACKED RECEIVABLES, Appellee

                        On Appeal from the County Court at Law No. 5
                                    Collin County, Texas
                           Trial Court Cause No. JE-005-1746-2012

                                              ORDER
        The Court has before it appellants’ February 21, 2013 expedited motion for extension and

leave to file brief out of time. The Court GRANTS the motion and ORDERS appellants to file

their brief within ten days of the date of this order.


                                                         /s/   ELIZABETH LANG-MIERS
                                                               JUSTICE